DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/30/2019, 10/16/2019, 02/28/2020, 08/21/2020, and 03/11/2021 have been considered by the examiner.  

Election/Restrictions
Applicant's election without traverse of claims 1-15 and 20 in the reply filed on 10/08/2021 is acknowledged.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: a clamping mechanism and an actuating mechanism for in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott (DE 10 2017 201 994 A1, from IDS, as translated by US 20190358755 A1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ott (US 20190358755 A1, from IDS).
Regarding claims 1, 3, and 20, Ott teaches “to provide means by which the additive manufacturing of a plurality of components on a powder bed is simplified, or the use of powder bed-based manufacturing technology can be extended, and thus the advantages of additive manufacturing technology can also be used more widely” (which reads upon “an additive manufacturing machine for repairing a component, the additive manufacturing machine comprising”, as recited in the instant claim; paragraph [0014]).  Ott teaches that “a plurality of components, in particular identical components, can be repaired or refurbished in parallel” (which reads upon “repairing”, as recited in the instant claim; paragraph [0025]).  Ott teaches that “the baseplate 1 may be a building platform similar to a building platform of a conventional additive manufacturing installation” (which reads upon “a build platform configured for supporting a component and being movable along a build direction”, as recited in the instant claim; paragraph [0050]).  Ott teaches that “the filling with or providing of the powder 3 (powder bed) or building-up material” (which reads upon “a powder dispensing assembly for selectively depositing additive powder over the build platform”, as recited in the instant claim; paragraph [0068]).  Ott teaches “a coater unit” (which reads upon “a powder dispensing assembly for selectively depositing additive powder over the build platform”, as recited in the instant claim; paragraph [0069]).  Ott teaches that “the retaining devices 2 are intended to fix components that are for example to be repaired or refurbished, in particular worn components, in relation to the baseplate 1 by way of the retaining devices 2” (which reads upon “a powder seal assembly”, as recited in the instant claim; paragraph [0052]).  Ott teaches that “the carrier 7 advantageously connects the clamping jaws 4 to the guide 6 or couples them” (which reads upon “a powder support plate positioned above the build platform, the powder support plate defining an aperture for receiving the component without contacting the component; a clamping mechanism movable relative to the powder support plate, a void being defined between the clamping mechanism and the powder support plate proximate the aperture, and an actuating mechanism for moving the clamping mechanism toward the powder support plate to deform the resilient sealing element until the resilient sealing element contacts and forms a seal with the component”, as recited in the instant claim; paragraph [0057]; FIG.2 and related text).  Ott teaches “a silicone seal around the components 10 or retaining devices 2” (which reads upon “a powder seal assembly comprising a resilient sealing element positioned within the void and extending substantially around the aperture, wherein the resilient sealing element is formed from a deformable elastomer or polymer material”, as recited in the instant claims; paragraph [0080]).  Ott teaches that “at least one of the clamping jaws of each retaining device 2 is movable, in order to fix the component” (paragraph [0056]).  
Regarding claims 4-5, Ott teaches the apparatus of claim 1 as stated above.  Ott teaches “to place or arrange a frame or sealing template around each of the individual components or airfoil tips to be built up, in order that not the entire building space is filled with powder, and building-up material can be saved” (paragraph [0080]).  Ott teaches that “such elements may be connected to the baseplate 1 for example with the aid of a silicone seal around the components 10 or retaining devices 2” (paragraph [0080]).  
Regarding claim 8, Ott teaches the apparatus of claim 1 as stated above.  Ott teaches that “the carrier, the clamping device and/or the retaining device is designed to be movable and/or height-adjustable in relation to the baseplate by way of hydraulic, pneumatic, electromechanical or piezoelectric means” (paragraph [0038]).  
Regarding claim 9, Ott teaches the apparatus of claim 1 as stated above.  Ott teaches that “such elements may be connected to the baseplate 1 for example with the aid of a silicone seal around the components 10 or retaining devices 2” (paragraph [0080]; the seal surrounds the components, accordingly there must be a gap for the seal to fill).  
Regarding claim 10, Off teaches the apparatus of claim 9 as stated above.  While the reference does not explicitly disclose the specific thickness of the clearance gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness of the clearance gap, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, See MPEP § 2144.04 IV A.  It is well known in the art that a clearance gap designed to adapt to differing shaped end portions must have sufficient gap to allow for such differences and that many design parameters are taken into consideration when determining the thickness of the clearance gap.    
Regarding claim 11, Ott teaches the apparatus of claim 1 as stated above.  Ott teaches that “the retaining devices 2 are also designed to be height-adjustable independently of one another (compare FIG. 2), in order to adjust the components in the powder bed at the same level or the same height along a building-up direction (vertical Z direction) for the powder bed-based additive manufacturing in the device 100” (paragraph [0054]; See FIG. 3 and associated text).  
Regarding claim 12, Ott teaches the apparatus of claim 11 as stated above.  .  While the reference does not explicitly disclose the specific vertical gap, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the vertical gap, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, See MPEP § 2144.04 IV A.    
Regarding claim 13, Ott teaches the apparatus of claim 1 as stated above.  Ott teaches that “the baseplate 1 has a square or rectangular main surface and also has a plurality of retaining devices 2 … arranged or fastened on said surface” (paragraph [0051]; See FIG. 2).  
Regarding claim 14, Ott teaches the apparatus of claim 1 as stated above.  Ott teaches that “by way of example, four retaining devices 2 are arranged or fastened on said surface” (paragraph [0051]; See FIG.s 1 and 3).  
Regarding claim 15, Ott teaches the apparatus of claim 1 as stated above.  Ott teaches that “the components are in particular moving turbine blades or their airfoils” (paragraph [0003]).  Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Ott (DE 10 2017 201 994 A1, from IDS, as translated by US 20190358755 A1, from IDS), as applied to claim 1 above, and further in view of Mottin (US 20150147489 A1).
Regarding claim 2, Ott teaches the method of claim 1 as stated above.  Ott teaches that sealing may be done by means known to a person skilled in the art (paragraph [0060]).  
Ott is silent regarding wherein the resilient sealing element is an O-ring.
Mottin is similarly concerned with cladding metal parts of aircraft turbojets (paragraph [0001]).  Mottin teaches that “a complementary sealing system is provided, for example such an O-ring or a compressible seal, between the turntable 201 and the lid 205” (paragraph [0048]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the generic seal of Ott with an o-ring, as taught by Mottin to provide a seal known and tested in aircraft turbojet cladding operations.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Ott (DE 10 2017 201 994 A1, from IDS, as translated by US 20190358755 A1, from IDS), as applied to claim 1 above, and further in view of Brezoczky et al. (US ZZZ A1).
Regarding claim 7, Ott teaches the method of claim 1 as stated above.  
Ott is silent regarding wherein the actuating mechanism comprises one or more clamping bolts that pass through the powder support plate and into the sealing plate.
Brezoczky is similarly concerned with an apparatus for three-dimensional printing of at least one three-dimensional object comprising: a layer dispenser configured to translate and dispense a material bed (paragraph [0010]).  Brezoczky teaches that “the coupling members include the one or more seals” (paragraph [0228]).  Brezoczky teaches that “any suitable coupling members and/or seals can be used, e.g., plate(s), fastener(s), clamp(s), bolt(s), latches” (paragraph [0228]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add claiming bolts to the clamping jaws of Ott, as taught by Brezoczky to further secure the components.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Ott (DE 10 2017 201 994 A1, as translated by US 20190358755 A1), as applied to claim 1 above.  
The references fail to teach or suggest wherein the sealing plate defines support surface that is angled away from the powder support plate to define the void, such that the resilient sealing element is urged toward the aperture.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16-22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733